Name: Council Regulation (EC) No 1040/2003 of 11 June 2003 amending Regulation (EC) No 1255/97 as regards the use of staging points
 Type: Regulation
 Subject Matter: organisation of transport;  health;  agricultural activity
 Date Published: nan

 Important legal notice|32003R1040Council Regulation (EC) No 1040/2003 of 11 June 2003 amending Regulation (EC) No 1255/97 as regards the use of staging points Official Journal L 151 , 19/06/2003 P. 0021 - 0023Council Regulation (EC) No 1040/2003of 11 June 2003amending Regulation (EC) No 1255/97 as regards the use of staging pointsTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/628/EEC of 19 November 1991 on the protection of animals during transport and amending Directives 90/425/EEC and 91/496/EEC(1), and in particular Article 13(2) thereof,Having regard to the proposal from the Commission(2),Whereas:(1) According to Directive 91/628/EC, in the course of the transport of livestock the animals are to be unloaded, rested, watered and fed at prescribed intervals.(2) Council Regulation (EC) No 1255/97 of 25 June 1997 concerning Community criteria for staging points and amending the route plan referred to in the Annex to Directive 91/628/EEC(3), provides for health measures in order to prevent the possible transmission of diseases. It also lays down an obligation of recording the movements of animals.(3) Certain outbreaks of foot and mouth disease declared in the Community in 2001 were linked with the commingling of animals at a staging point. The investigation of those outbreaks revealed that the health measures and the obligation to record the movements of animals had been disregarded.(4) Commission Decision 2001/327/EC(4), temporarily suspended the use of staging points to prevent the possible extension of the epidemic of foot and mouth disease within the Community. This measure being temporary in nature, it is necessary to replace it by appropriate permanent measures.(5) The use of staging points may represent an animal health risk, in particular where the points are not operated properly from an animal health point of view. Consequently the animal health rules applicable to staging points should be reinforced in particular in relation to cleansing and disinfection.(6) In the light of the experience gained it appears also necessary to provide that staging points be transited only by animals complying with the Community health requirements for the species for which the staging point is approved and which after the completion of a compulsory residence on a single holding have transited only through a single approved assembly centre.(7) In accordance with the principle of proportionality, it is necessary and appropriate for the achievement of the basic objective of the protection of the animal health status of the Community to lay down rules on the use of staging points. This Regulation does not go beyond what is necessary in order to achieve the objectives pursued in accordance with the third paragraph of Article 5 of the Treaty.(8) Developments in the animal health situation of the Community may require adaptation of the conditions under which staging points are used. It is appropriate to provide for a procedure by which the technical provisions in Regulation (EC) No 1255/97 may be adapted to take account of the animal health situation of the Community.(9) The measures necessary for the implementation of Regulation (EC) No 1255/97 should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission(5).(10) The Member States should lay down rules on penalties applicable to infringements of the provisions of Regulation (EC) No 1255/97 and ensure that they are implemented. Those penalties should be effective, proportionate and dissuasive.(11) Regulation (EC) No 1255/97 should therefore be amended accordingly,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 1255/97 is hereby amended as follows:1. Article 3(3) shall be replaced by the following:"3. The competent authority shall issue an approval number to each staging point. Such approval may be limited to a particular species or to certain categories of animal and health status.Member States shall notify the Commission of the list of approved staging points and any updates.Member states shall also notify the Commission of the detailed arrangements in application of the provisions in Article 4(2), in particular the period of use as staging points and the double purpose of approved premises. The Commission shall present this information to Member States in the framework of the Standing Committee on the Food Chain and Animal Health."2. Article 4 shall be replaced by the following:"Article 41. Staging points shall be used exclusively to receive, feed, water, rest, accommodate, care for and dispatch animals passing through.2. However, by way of derogation from paragraph 1, Member States may also approve as staging points the entire premises of assembly centres as defined in Article 2(o) of Directive 64/432/EEC and Article 2(b)(3) of Directive 91/68/EEC provided that they comply with paragraph 3 of this Article and of point A.4 of Annex I to this Regulation during the entire period of operation as staging points.3. Animals may be present at the same time at a staging point only if:(a) they are of the same certified health status, including where appropriate, any additional guarantee granted in accordance with Community legislation; and(b) their health status is certified;(i) either according to the requirements applicable to the category of animals of the species concerned as laid down in the Community veterinary legislation listed in Annex A to Directive 90/425/EEC.Where not otherwise provided by the respective animal health requirements, additional certification shall guarantee that the animals have remained for at least 21 days on a single holding, or since birth on the holding of origin, if the animals are less than 21 days of age, before being dispatched from that holding either directly or transiting through one single approved assembly centre and, in the case of sheep and goats, comply with the requirements of Article 4b(4) of Directive 91/68/EEC; or(ii) in the case of bovine and porcine animals destined for export to a third country in application of Article 2(1) of Decision 93/444/EEC;(6)(c) they belong to the category of animals for which the staging point is approved."3. Article 5 shall be amended as follows:(a) point (b) is deleted;(b) point (h) shall be replaced by the following:"(h) to notify to the competent authority within one working day after departure of a consignment the information set out in point C.7 of Annex I, to keep a record or database of that information, to store it and to hold it at the disposal of the competent authority for at least three years;"4. The following Articles are inserted:"Article 6aAny amendments to Annex I to this Regulation which are necessary to adapt it to the animal health situation shall be adopted in accordance with the procedure laid down in Article 17 of Directive 91/628/EEC.Article 6bThe Member States shall apply the provisions of Article 18 of Directive 91/628/EEC to penalise any infringement of the provisions of this Regulation and shall take all measures necessary to ensure that they are implemented. The Member States shall notify those provisions to the Commission by 1 May 2004 at the latest and shall notify it without delay of any subsequent amendment affecting them."5. The following is added to section A of Annex I:"5. Before accepting animals, staging points shall:(a) have started the cleansing and disinfection operations within 24 hours following the departure of all animals previously held there in accordance with the provisions of Article 4(3) of this Regulation;(b) have remained clear of animals until the cleansing and disinfection operation is completed to the satisfaction of the official veterinarian."Article 2This Regulation shall enter into force on the 20th day following that of its publication in the Official Journal of the European Union.It shall apply from 1 July 2004.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Luxembourg, 11 June 2003.For the CouncilThe PresidentG. Drys(1) OJ L 340, 11.12.1991, p. 17. Directive as last amended by Regulation (EC) No 806/2003 (OJ L 122, 16.5.2003, p. 1).(2) OJ C 291, 26.11.2002, p. 179.(3) OJ L 174, 2.7.1997, p. 1.(4) OJ L 115, 25.4.2001, p. 12. Decision as last amended by Decision 2002/1004/EC (OJ L 349, 24.12.2002, p. 108).(5) OJ L 184, 17.7.1999, p. 23.(6) OJ L 208, 19.8.1993, p. 34.